Citation Nr: 1760371	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a lung condition.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in December 2015.  A copy of the hearing transcript is of record.


FINDING OF FACT

The Veteran's lung condition is not etiologically related to service, to include asbestos exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a lung condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

A July 2013 opinion from the Veteran's private physician stated that he had chronic obstructive pulmonary disease (COPD) and interstitial changes.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses of a lung condition.  A June 1969 separation examination conducted at the end of the Veteran's period of active service showed no abnormalities, and the accompanying chest x-ray was normal.

However, the Veteran's duties in service included performing maintenance and other tasks within the engine room of naval vessels.  In this capacity, he was likely exposed to asbestos, which satisfies element (2).  Notably, however, post-service treatment records also show the Veteran smoked at least one pack of cigarettes per day from approximately 1966 to 2006.

With respect to element (3) of service connection, a link between the current condition and service, the July 2013 private opinion stated that the Veteran's COPD and interstitial changes were at least as likely as not related to his asbestos exposure from service.  However, no further explanation was provided.

The Veteran underwent a VA examination in November 2013.  The examiner stated that the Veteran's chronic smoking history was consistent with emphysema, his treatment records confirmed a diagnosis of COPD, and the CT scan conducted during the examination was not consistent with asbestos-related disease, and therefore his condition was not related to service.

The CT scan conducted as part of the VA examination indicated that there were two small areas of focal left pleural thickening.  In February 2014, the Veteran submitted treatise information which stated that thickening of the pleura (the lining surrounding the lungs) was often a consequence of the inhalation of asbestos into the lungs.

In order to address the point raised by this treatise information, the Board obtained a Veterans Health Administration (VHA) medical opinion in September 2017.  This examiner explained that pleural thickening was not secondary to smoking, and was commonly associated with asbestos exposure.  Pleural thickening alone was not sufficient to indicate asbestos-related disease as it could occur in other conditions, such as prior infections.  However, if a patient has a history of asbestos exposure, the presence of pleural thickening is more than likely due to asbestos exposure.  With respect to this Veteran's case, the examiner stated that his lung disease was less likely than not due to asbestos exposure.  The examiner explained that pleural thickening and interstitial lung disease usually caused a restrictive lung defect.  Based on the Veteran's April 2014 pulmonary function tests, he had an obstructive lung defect which was secondary to his history of nicotine use and likely the cause of his lung problems.

Based on the above, the Board finds that service connection for a lung condition is not warranted.  There are several medical opinions addressing whether the Veteran's condition is related to service.  "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the July 2013 private opinion related the Veteran's condition to service, but did not provide an explanation for this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Here, the Board finds that the opinion is entitled to diminished probative weight in light of the failure to provide an explanation.  

In contrast, the November 2013 VA examiner and September 2017 VHA examiner concluded that the Veteran's condition was not related to asbestos exposure in service.  Both examiners explained the basis for their conclusions, and the VHA examiner in particular addressed the point raised by the Veteran's treatise information regarding pleural thickening.  Specifically, he stated that while pleural thickening could be associated with asbestos exposure, the Veteran's condition was an obstructive defect associated with smoking rather than a restrictive defect associated with pleural thickening and interstitial disease. As such, the Board assigns greater probative weight to these opinions.  

For these reasons, the overall weight of the competent medical evidence is against a finding that the Veteran's current lung condition is etiologically related to asbestos exposure in service.  To the extent that the Veteran himself has asserted such a link, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of COPD and interstitial lung disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, the Board notes that the Veteran reportedly started smoking in 1966 during his period of active service.  For claims filed after June 9, 1998, such as in this case, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.

The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for a lung disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


